



WARNING

The child in this case is the
    subject of proceedings under the
Child, Youth and Family Services Act, 2017
.
    This judgment is subject to subsections 87(8) and 87(9) of this legislation.
These subsections and subsection
    142(3) of
the
Child, Youth and Services Act, 2017
, which
deals with the consequences of
    failure to comply, read as follows:

87
(8)
Prohibition
    re identifying child
 No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

(9)
Prohibition re
    identifying person charged
 The court may make an order prohibiting
    the publication of information that has the effect of identifying a person
    charged with an offence under this Part.

142
(3)
Offences
    re publication
 A person who contravenes subsection 87(8) or 134(11)
    (publication of identifying information) or an order prohibiting publication
    made under clause 87(7)(
c
) or subsection 87(9), and a director, officer
    or employee of a corporation who authorizes, permits or concurs in such a
    contravention by the corporation, is guilty of an offence and on conviction is
    liable to a fine of not more than $10,000 or to imprisonment for a term of not
    more than three years, or to both.




COURT OF APPEAL FOR ONTARIO

CITATION: A.M. v. C.H., 2019 ONCA 939

DATE: 20191128

DOCKET: C66170

Pardu, Paciocco and Zarnett JJ.A.

BETWEEN

A.M.

Applicant (Respondent)

and

C.H.

Respondent (Appellant)

John Phillips and Julia Tremain, for the appellant

Brian Ludmer, for the respondent

Catherine Bellinger and Suzanne Stern, for the Office of the
    Childrens Lawyer

Heard: August 14, 2019

On appeal from the judgment of Justice Paul W. Nicholson
    of the Superior Court of Justice, dated October 30, 2018 with reasons reported
    at 2018 ONSC 6472.

COSTS ENDORSEMENT

[1]

The successful respondent seeks costs from the
    appellant on a full recovery basis in the net sum of $105,350.14 for the motion
    to stay, the motion to admit fresh evidence, and the appeal, less $3,500 in
    costs awarded to the appellant on a motion for directions.

[2]

The appellant submits that each party should
    bear his or her own costs, or that alternatively the court should award a
    modest amount of costs in the respondents favour, because of her strained
    financial circumstances. Her own counsels account totaled $66,932.73. She has
    been ordered to pay costs of $200,000 for the trial. She earns approximately
    $40,000 a year.

[3]

B., the child in issue in the litigation, has
    apologized to his father and is now living with him, on the consent of the
    father and B.

[4]

I would not characterize the mothers appeal as
    frivolous. She raised arguable points and nothing in her conduct of the appeal
    warrants a costs sanction.

[5]

In determining a fair and reasonable amount to
    be paid in costs, I take into consideration the length of the appeal and the
    motions, the complexity of the issues, the importance of the issues to the
    parties, as well as an amount that a losing party might reasonably expect to
    pay on an appeal like this, keeping in mind proportionality.

[6]

Considering these factors together, I would
    award costs to the respondent father in the sum of $40,000 for the motion to
    stay, the motion to admit fresh evidence, and the appeal, inclusive of
    disbursements and taxes, and net of the $3,500 costs awarded to the appellant mother
    on the motion for directions.

G.
    Pardu J.A.

David
    M. Paciocco

B.
    Zarnett J.A.


